DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/22 has been entered.
 
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: Closest art is Kopczynski et al (US 2014/0275161).  In paragraph [0284] art describes ophthalmic formulations 14 and 15.  Instantly claimed ophthalmic formulation differs from those described in the art in that art includes benzalkonium chloride as a preservative while instant formulation excludes preservatives by reciting the components of the composition as “consisting essentially of”.  The remaining components of the instantly claimed formulation are present in formulations 14 and 15 of the art.  At issue is whether it would have been obvious to one skilled in the to exclude benzalkonium chloride for the formulation of the art.  In the reply to final office action applicants convincingly argued that one skilled in the art would not have excluded the preservative from the art’s composition because the art teaches inclusion of preservatives in ophthalmic composition.  Furthermore, applicants have supplied data indicating that the inventive composition retains preservative qualities without benzalkonium chloride or any other known preservative present.  Based on the general teaching to include preservatives in ophthalmic .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 51-53 are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628